Exhibit 10.6.2

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of the 23
day of January, 2004, by and between CA-METRO PLAZA LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”), and LOGICVISION, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A. Landlord (as successor in interest to Spieker Properties, L.P.) and Tenant
are parties to that certain lease dated August 13, 1998, which lease has been
previously amended by that certain Extension Agreement dated January 17, 2000
(collectively, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 17,690 rentable square feet (the
“Original Premises”) described as Suite No. 300 on the third floor of the
building commonly known as 101 Metro Drive, San Jose, California (the
“Building”). The Building is part of a three building office project commonly
known as Metro Plaza (“Project”)

 

B. Tenant and Landlord agree to relocate Tenant from the Original Premises to
17,539 rentable square feet of space in another building within the Project
described as Suite No. 300 on the third floor of the building located at 25
Metro Drive (“New Building”), as shown on Exhibit A attached hereto (the
“Substitution Space”).

 

C. The Lease by its terms shall expire on March 31, 2005 (“Prior Termination
Date”), and the parties desire to extend the Term, all on the following terms
and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

I. Substitution.

 

A. Effective as of the Substitution Effective Date (hereinafter defined), the
Substitution Space is substituted for the Premises and, from and after the
Substitution Effective Date, the Premises, as defined in the Lease, shall be
deemed to mean the Substitution Space containing 17,539 rentable square feet and
described as Suite No. 300 on the third floor of the New Building.

 

B. The Term for the Substitution Space shall commence on the Substitution
Effective Date and, unless sooner terminated pursuant to the terms of the Lease,
shall end on the Extended Termination Date (as hereinafter defined). The
Substitution Space is subject to all the terms and conditions of the Lease
except as expressly modified herein and except that Tenant shall not be entitled
to receive any allowances, abatements or other financial concessions granted
with respect to the Original Premises unless such concessions are expressly
provided for herein with respect to the Substitution Space. Effective as of the
Substitution Effective Date, the Lease shall be terminated with respect to the
Original Premises, and, unless otherwise specified, “Premises” shall mean the
Substitution Space. Tenant shall vacate the Original Premises as of the
Substitution Effective Date (such date that Tenant is required to vacate the
Original Premises being referred to herein as the “Original Premises Vacation
Date”) and return the same to Landlord in “broom clean” condition and otherwise
in accordance with the terms and conditions of the Lease.

 

II. Substitution Effective Date.

 

A. The “Substitution Effective Date” shall be the later to occur of (i) March
31, 2004 (the “Target Substitution Effective Date”), and (ii) the date upon
which the Landlord Work (as defined in the Work Letter attached as Exhibit B
hereto) in the Substitution Space has been substantially completed; provided
however, that

 

1



--------------------------------------------------------------------------------

if Landlord shall be delayed in substantially completing the Landlord work in
the Substitution Space as a result of the occurrence of a Tenant Delay (defined
below), then, for purposes of determining the Substitution Effective Date, the
date of substantial completion shall be deemed to be the day that said Landlord
Work would have been substantially completed absent any such Tenant Delay(s). A
“Tenant Delay” means any act or omission of Tenant or its agents, employees,
vendors or contractors that actually delays substantial completion of the
Landlord Work, including, without limitation, the following:

 

1. Tenant’s failure to furnish information or approvals within any time period
specified in the Lease or this Amendment, including the failure to prepare or
approve preliminary or final plans by any applicable and reasonable due date but
not less than two business days;

 

2. Tenant’s selection of equipment or materials that have long lead times after
first being informed by Landlord in writing that the selection may result in a
delay, unless Landlord determines that such selection of equipment and materials
will not affect the Target Substitution Effective Date;

 

3, Changes requested or made by Tenant to previously approved plans and
specifications, unless the Landlord determines that such changes will not affect
the Target Substitution Effective Date;

 

4. The performance of work in the Substitution Space by Tenant or Tenant’s
contractor(s) during the performance of the Landlord Work if Landlord informs
Tenant in writing of the potential delay which may be caused by Tenant or its
contractors and Tenant or its contractor do not cease their work; or

 

5. If the performance of any portion of the Landlord Work depends on the prior
or simultaneous performance of work by Tenant, a delay (beyond the parties’
mutually agreed upon time for performance) by Tenant or Tenant’s contractor(s)
in the completion of such work.

 

The Substitution Space shall be deemed to be substantially completed on the date
that Landlord’s architect reasonably determines that all Landlord Work has been
performed (or would have been performed absent any Tenant Delay[s]), other than
any details of construction, mechanical adjustment or any other matter, the
nonperformance of which does not materially interfere with Tenant’s use of the
Substitution Space. The adjustment of the Substitution Effective Date shall be
Tenant’s sole remedy and shall constitute full settlement of all claims that
Tenant might otherwise have against Landlord by reason of the Substitution Space
not being ready for occupancy by Tenant on the Target Substitution Effective
Date. During any period that the Substitution Effective Date is postponed Tenant
shall continue to be obligated to pay Rent for the Original Premises in
accordance with the terms of the Lease, as amended hereby, including the new
Rent schedule set forth in Paragraph IV below.

 

B. In addition to the postponement, if any, of the Substitution Effective Date
as a result of the applicability of Paragraph II.A. of this Amendment, the
Substitution Effective Date shall be delayed to the extent that Landlord fails
to deliver possession of the Substitution Space for any other reason (other than
Tenant Delays), including, but not limited to, holding over by prior occupants.
Any such delay in the Substitution Effective Date shall not subject Landlord to
any liability for any loss or damage resulting therefrom. If the Substitution
Effective Date is delayed, the Extended Termination Date shall not be similarly
extended.

 

III. Extension. The Term of the Lease is extended for a period of 60 months and
shall expire on March 31, 2010 (“Extended Termination Date”), unless sooner
terminated in accordance with the terms of the Lease. That portion of the Term
commencing the day immediately following the Prior Termination Date (“Extension
Date”) and ending on the Extended Termination Date shall be referred to herein
as the “Extended Term”.

 

2



--------------------------------------------------------------------------------

IV. Base Rent. Effective as of April 1, 2004, the schedule of Base Rent payable
with respect to the Premises (i.e., the Original Premises or the Substitution
Space, as the case may be) during the remainder of the current Term and the
Extended Term is the following:

 

Months of Term or Period

--------------------------------------------------------------------------------

  

Annual Rate

Per Square Foot

--------------------------------------------------------------------------------

  

Annual

Base Rent

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

04/01/04 – 03/31/05

   $ 14.40    $ 252,561.60    $ 21,046.80

04/01/05 – 03/31/06

   $ 14.83    $ 260,103.36    $ 21,675.28

04/01/06 – 03/31/07

   $ 15.27    $ 267,820.56    $ 22,318.38

04/01/07 – 03/31/08

   $ 15.73    $ 275,888.52    $ 22,990.71

04/01/08 – 03/31/09

   $ 16.20    $ 284,131.80    $ 23,677.65

04/01/09 – 03/31/10

   $ 16.69    $ 292,725.96    $ 24,393.83

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

V. Reduction of Security Deposit. Subject to the remaining terms of this
Paragraph, Tenant shall have the right to reduce the amount of the Security
Deposit (i.e., $191,052.00) held by Landlord pursuant to Section 19 of the Lease
so that the new Security Deposit amount will be $23,677.65 if, following the
Substitution Effective Date, Tenant’s CPA certified or reviewed financial
statements indicate Tenant has posted net profits under GAAP for three (3)
consecutive quarters. However, notwithstanding anything to the contrary
contained herein, if Tenant has been in default under this Lease at any time
prior to the effective date of any reduction of the Original Deposit and Tenant
has failed to cure such default within any applicable cure period, then Tenant
shall have no right to reduce the amount of the Security Deposit as described
herein.

 

If Tenant is entitled to a reduction in the Security Deposit, Tenant shall
provide Landlord with written notice requesting that the Security Deposit be
reduced as provided above, along with financial statements evidencing Tenant’s
right to reduce the Security Deposit in form and substance reasonably
satisfactory to Landlord (the “Reduction Notice”). If Tenant provides Landlord
with a Reduction Notice, and Tenant is entitled to reduce the Security Deposit
as provided herein, Landlord shall refund the applicable portion of the Security
Deposit to Tenant within 30 days after the later to occur of (a) Landlord’s
receipt of the Reduction Notice, or (b) the date upon which Tenant is entitled
to a reduction in the Security Deposit as provided above.

 

VI. Tenant’s Proportionate Share. For the period commencing with the
Substitution Effective Date and ending on the Extended Termination Date,
Tenant’s Proportionate Share for the Premises is 4.25%. For purposes of
determining Tenant’s Proportionate Share, the 3 office buildings located at 25
Metro Drive, 101 Metro Drive, and 181 Metro Drive, all located in San Jose,
California, shall be treated as a single building for purposes of obtaining or
providing services or otherwise determining Operating Expenses. Tenant’s
Proportionate Share with respect to the Premises reflects the combined rentable
area in the foregoing buildings, collectively. However, notwithstanding the
foregoing, if one or more buildings are removed from the group of buildings as
described above, whether as a result of a sale or demolition of the building(s)
or otherwise, or if one or more buildings owned by Landlord are added to the
group of buildings as described above, then Tenant’s Proportionate Share with
respect to the Premises shall be appropriately modified or adjusted to reflect
the deletion or addition of such buildings.

 

VII. Expenses and Taxes. For the period commencing with the Substitution
Effective Date and ending on the Extended Termination Date, Tenant shall pay for
Tenant’s Proportionate Share of Operating Expenses applicable to the Premises in
accordance with the terms of the Lease, as amended hereby.

 

VIII. Improvements to Substitution Space.

 

A. Condition of Substitution Space. Tenant has inspected the Substitution Space
and agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment, including but no limited to Paragraph VIII.B.

 

3



--------------------------------------------------------------------------------

B. Responsibility for Improvements to Substitution Space. Landlord shall perform
improvements to the Substitution Space in accordance with the Work Letter
attached hereto as Exhibit B.

 

IX. Early Access to Substitution Space. During any period that Tenant shall be
permitted to enter the Substitution Space prior to the Substitution Effective
Date (e.g., to perform alterations or improvements), if any, Tenant shall comply
with all terms and provisions of the Lease, except those provisions requiring
payment of Base Rent or Additional Rent as to the Substitution Space. If Tenant
takes possession of the Substitution Space prior to the Substitution Effective
Date for any reason whatsoever (other than the performance of work in the
Substitution Space with Landlord’s prior approval), such possession shall be
subject to all the terms and conditions of the Lease and this Amendment, and
Tenant shall pay Base Rent and Additional Rent as applicable to the Substitution
Space to Landlord on a per diem basis for each day of occupancy prior to the
Substitution Effective Date. Notwithstanding the foregoing, but subject to the
terms of the Lease, as amended hereby, Landlord grants Tenant the right to enter
the Premises, at Tenant’s sole risk, on or after the date which is three weeks
prior to the Substitution Effective Date solely for the purpose of installing
telecommunications and data cabling, equipment, furnishings and other
personalty. Landlord may withdraw such permission to enter the Premises prior to
the Substitution Effective Date at any time that Landlord reasonably determines
that such entry by Tenant is causing a dangerous situation for Landlord, Tenant
or their respective contractors or employees, or if Landlord reasonably
determines that such entry by Tenant is hampering or otherwise preventing
Landlord from proceeding with the completion of Landlord’s work described in
Exhibit B at the earliest possible date. Tenant shall not be required to pay
Rent with respect to the Substitution Space for any days of possession before
April 1, 2004, during which Tenant is in possession of the Premises for the
purpose described in the preceding sentence.

 

X. Holding Over. Landlord and Tenant agree that Tenant requires five (5)
business days in order to move from the Original Premises into the Substitution
Space. Accordingly, the parties agree that Landlord will make the Substitution
Space available for Tenant to move into such space at least five (5) business
days prior to the Substitution Effective Date. Landlord shall therefore give
Tenant five (5) business days written notice prior to the Substitution Effective
Date so as to notify Tenant of the availability of the Substitution Space for
purposes of Tenant’s move into the Substitution Space (“Availability Notice”).
If, following Landlord’s delivery of the Availability Notice, Tenant continues
to occupy the Original Premises for a period in excess of five (5) days
following the Original Premises Vacation Date (as defined in Section I above),
occupancy of the Original Premises subsequent to such date shall be that of a
tenancy at sufferance and in no event for month-to-month or year-to-year, but
Tenant shall, throughout the entire holdover period, be subject to all the terms
and provisions of the Lease and shall pay for its use and occupancy an amount
(on a per month basis without reduction for any partial months during any such
holdover, and in addition to Base Rent payable by Tenant for the Substitution
Space) equal to 150% of the sum of the Base Rent and Additional Rent due for the
period immediately preceding such holding over, provided that in no event shall
Base Rent and Additional Rent during the holdover period be less than the fair
market rental for the Original Premises. No holding over by Tenant in the
Original Premises or payments of money by Tenant to Landlord after the Original
Premises Vacation Date shall be construed to prevent Landlord from recovery of
immediate possession of the Original Premises by summary proceedings or
otherwise. In addition to the obligation to pay the amounts set forth above
during any such holdover period, Tenant also shall be liable to Landlord for all
damage, including any consequential damage, which Landlord may suffer by reason
of any holding over by Tenant in the Original Premises beyond the date which is
five (5) days following the Original Premises Vacation Date, and Tenant shall
indemnify Landlord against any and all claims made by any other tenant or
prospective tenant against Landlord for delay by Landlord in delivering
possession of the Original Premises to such other tenant or prospective tenant.

 

4



--------------------------------------------------------------------------------

XI. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

A. Landlord’s Notice Address. The addresses for Landlord set forth in the Basic
Lease Information of the Lease are hereby deleted in their entireties and
replaced with the following:

 

“Landlord:

CA-Metro Plaza Limited Partnership

c/o Equity Office

1740 Technology Drive, Suite 150

San Jose, California 95110

Attention: Metro Plaza Property Manger

 

A copy of any notices to Landlord shall be sent to Equity Office, 1740
Technology Drive, Suite 150, San Jose, CA 95110, Attn: San Jose Regional
Counsel. Rent and all other sums payable by Tenant to Landlord pursuant to this
Lease shall be payable to the entity, and sent to the address, Landlord
designates from time to time.”

 

B. After Hours HVAC. As of the date hereof, Landlord’s charge for after hours
heating and air conditioning service is $35.00 per hour, subject to change from
time to time.

 

C. Furniture. Tenant shall have the right to use the furniture located in the
Substitution Space as of the date hereof (the “Furniture”) during the term of
the Lease, as it may be extended hereby, at no additional cost except as
hereinafter provided. Tenant agrees that the Furniture is in its “as is”
condition and in good order and satisfactory condition, and that there are no
representations or warranties by Landlord regarding the suitability for Tenant’s
use, the condition or any other matter relating to the Furniture. Tenant, at its
sole cost and expense, shall maintain the Furniture in good condition and repair
during the Term and in accordance with the conditions and requirements described
in any warranties issued by the manufacturer of the Furniture and delivered to
Tenant. In the event of any damage to the Furniture, Tenant shall provide
written notice to Landlord of such damage and Tenant shall make any and all
repairs that are necessary at Tenant’s sole cost and expense. At all times
during the Term, Tenant shall cause the Furniture to be insured pursuant to the
provisions of the Lease. Tenant agrees that notwithstanding anything to the
contrary contained in this Lease, the Furniture is owned by Landlord; provided,
however, ownership of the Furniture shall transfer to Tenant upon the expiration
of the Term so long as Tenant has not been in default under the Lease beyond any
applicable notice and cure period. Tenant, at Tenant’s sole cost, shall relocate
or dispose of any Furniture Tenant does not desire to use in the Premises.

 

XII. Renewal Option.

 

A. Grant of Option; Conditions. Tenant shall have the right to extend the
Extended Term (the “Renewal Option”) for one additional period of 3 years
commencing on the day following the Extended Termination Date and ending on the
third anniversary of the Extended Termination Date (the “Renewal Term”), if:

 

1. Landlord receives notice of exercise (“Initial Renewal Notice”) not less than
6 full calendar months prior to the expiration of the Extended Term and not more
than 12 full calendar months prior to the expiration of the Extended Term; and

 

2. Tenant is not in default under the Lease, as amended hereby, beyond any
applicable cure periods at the time that Tenant delivers its Initial Renewal
Notice or at the time Tenant delivers its Binding Notice (as defined below); and

 

3. No more than 40% of the rentable square footage of the Premises is sublet at
the time that Tenant delivers its Initial Renewal Notice or at the time Tenant
delivers its Binding Notice; and

 

4. The Lease has not been assigned prior to the date that Tenant delivers its
Initial Renewal Notice or prior to the date Tenant delivers its Binding Notice.

 

5



--------------------------------------------------------------------------------

B. Terms Applicable to Premises During Renewal Term.

 

1. The initial Rent rate per rentable square foot for the Premises during the
Renewal Term shall equal 95% of the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises. Rent during the Renewal Term shall
increase in accordance with the increases assumed in the determination of
Prevailing Market rate. Rent attributable to the Premises shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

2. Tenant shall pay Additional Rent (i.e. Operating Expenses) for the Premises
during the Renewal Term in accordance with Paragraph 7 of the Lease, and the
manner and method in which Tenant reimburses Landlord for Tenant’s Proportionate
Share of Operating Expenses shall be one of the factors considered in
determining the Prevailing Market rate for the Renewal Term.

 

C. Procedure for Determining Prevailing Market. Within 30 days after receipt of
Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the applicable
Rent rate for the Premises for the Renewal Term. Tenant, within 15 days after
the date on which Landlord advises Tenant of the applicable Rent rate for the
Renewal Term, shall either (i) give Landlord final binding written notice
(“Binding Notice”) of Tenant’s exercise of its Renewal Option, or (ii) if Tenant
disagrees with Landlord’s determination, provide Landlord with written notice of
rejection (the “Rejection Notice”). If Tenant fails to provide Landlord with
either a Binding Notice or Rejection Notice within such 15 day period, Tenant’s
Renewal Option shall be null and void and of no further force and effect. If
Tenant provides Landlord with a Binding Notice, Landlord and Tenant shall enter
into the Renewal Amendment (as defined below) upon the terms and conditions set
forth herein. If Tenant provides Landlord with a Rejection Notice, Landlord and
Tenant shall work together in good faith to agree upon the Prevailing Market
rate for the Premises during the Renewal Term. Upon agreement, Tenant shall
provide Landlord with Binding Notice and Landlord and Tenant shall enter into
the Renewal Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Prevailing Market rate for the Premises within 30 days after the date on
which Tenant provides Landlord with a Rejection Notice, Tenant’s Renewal Option
shall be null and void and of no force and effect.

 

D. Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Rent, Extended Term, Extended Termination Date and other
appropriate terms. The Renewal Amendment shall be sent to Tenant within a
reasonable time after receipt of the Binding Notice and Tenant shall execute and
return the Renewal Amendment to Landlord within 15 days after Tenant’s receipt
of same, but, upon final determination of the Prevailing Market rate applicable
during the Renewal Term as described herein, an otherwise valid exercise of the
Renewal Option shall be fully effective whether or not the Renewal Amendment is
executed.

 

E. Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Project and office buildings comparable
to the Project in the San Jose airport area. The determination of Prevailing
Market shall take into account any material economic differences between the
terms of the Lease and any comparison lease or amendment, such as rent
abatements, construction costs and other concessions and the manner, if any, in
which the landlord under any such lease is reimbursed for operating expenses and
taxes. The determination of Prevailing Market shall also take into consideration
any reasonably anticipated changes in the Prevailing Market rate from the time
such Prevailing Market rate is being determined and the time such Prevailing
Market rate will become effective under the Lease.

 

XIII. Miscellaneous.

 

A. This Amendment, and Exhibits A and B attached hereto which are hereby
incorporated and made a part of this Amendment, set forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Under no
circumstances shall

 

6



--------------------------------------------------------------------------------

Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Substitution Space, or any similar economic
incentives that may have been provided Tenant in connection with entering into
the Lease, unless specifically set forth in this Amendment.

 

B. Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

 

C. In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

 

D. Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

 

E. The capitalized terms used in this Amendment shall have the same definitions
as set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

 

F. Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than Cresa Partners. Tenant agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents (collectively, the “Landlord Related
Parties”) harmless from all claims of any other brokers claiming to have
represented Tenant in connection with this Amendment. Landlord hereby represents
to Tenant that Landlord has dealt with no broker in connection with this
Amendment. Landlord agrees to indemnify and hold Tenant, its members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such agents (collectively, the
“Tenant Related Parties”) harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Amendment.

 

G. Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

        LANDLORD:        

CA-METRO PLAZA LIMITED PARTNERSHIP,

a Delaware limited partnership

       

By:

  EOM GP, L.L.C., a Delaware limited liability company, its general partner    
       

By:

  Equity Office Management, L.L.C., a Delaware limited liability company, its
non-member manager                

By:

 

/s/    JOHN W. PETERSEN        

--------------------------------------------------------------------------------

                Name:   John W. Petersen                 Title:   Regional
Senior Vice President         TENANT:         LOGICVISION, INC., a Delaware
corporation        

By:

 

/s/    BRUCE M. JAFFE        

--------------------------------------------------------------------------------

        Name:   Bruce M. Jaffe         Title:   Vice President

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTLINE AND LOCATION OF SUBSTITUTION SPACE

 

 

[FLOORPLAN]

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

WORK LETTER

 

This Exhibit (this “Work Letter”) by and between CA-METRO PLAZA LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”), and LOGICVISION, INC.,
a Delaware corporation (“Tenant”) for space in the building located at 25 Metro
Drive, San Jose, California.

 

As used in this Work Letter, the “Premises” shall be deemed to mean the
Substitution Space, as defined in the attached Amendment.

 

1. This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to the improvements to be performed in the Premises for Tenant’s use.
All improvements described in this Work Letter to be constructed in and upon the
Premises by Landlord are hereinafter referred to as the “Landlord Work.” It is
agreed that construction of the Landlord Work will be completed at Landlord’s
sole cost and expense (subject to the Maximum Amount and further subject to the
terms of Paragraph 5 below), using Building Standard methods, materials, and
finishes. Notwithstanding the foregoing, Landlord and Tenant acknowledge that
Plans (hereinafter defined) for the Landlord Work have not yet been prepared
and, therefore, it is impossible to determine the exact cost of the Landlord
Work at this time. Accordingly, Landlord and Tenant agree that Landlord’s
obligation to pay for the cost of Landlord Work (inclusive of the cost of
preparing Plans, obtaining permits and other related costs) shall be limited to
$122,773.00 (i.e., $7.00 per rentable square foot of the Premises) (the “Maximum
Amount”) and that Tenant shall be responsible for the cost of Landlord Work,
plus any applicable state sales or use tax, if any, to the extent that it
exceeds the Maximum Amount. Landlord shall enter into a direct contract for the
Landlord Work with McLarney Construction. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Landlord Work.

 

2. The architectural, electrical and mechanical construction drawings, plans and
specifications (called “Plans”) necessary to construct the Landlord Work shall
be prepared by Reel Grobman (“Architect”) pursuant to a direct contract between
Landlord and Architect. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s contract with Architect shall in no
event relieve Tenant of the responsibility for such design.

 

3. If Landlord’s estimate and/or the actual cost of the Landlord Work shall
exceed the Maximum Amount, Landlord, prior to commencing any construction of
Landlord Work, shall submit to Tenant a written estimate setting forth the
anticipated cost of the Landlord Work, including but not limited to labor and
materials, contractor’s fees and permit fees. Within 5 Business Days thereafter,
Tenant shall either notify Landlord in writing of its approval of the cost
estimate, or specify its objections thereto and any desired changes to the
proposed Landlord Work. If Tenant notifies Landlord of such objections and
desired changes, Tenant shall work with Landlord to reach a mutually acceptable
alternative cost estimate.

 

4. If Landlord’s estimate and/or the actual cost of construction shall exceed
the Maximum Amount (such amounts exceeding the Maximum Amount being herein
referred to as the “Excess Costs”), Tenant shall pay to Landlord such Excess
Costs, plus any applicable state sales or use tax thereon, upon demand. The
statements of costs submitted to Landlord by Landlord’s contractors shall be
conclusive for purposes of determining the actual cost of the items described
therein. The amounts payable by Tenant hereunder constitute Rent payable
pursuant to the Lease, and the failure to timely pay same constitutes an event
of default under the Lease.

 

5. If Tenant shall request any change, addition or alteration in any of the
Plans after approval by Landlord, Landlord shall have such revisions to the
drawings prepared, and Tenant shall reimburse Landlord for the cost thereof,
plus any applicable state sales or use tax thereon, upon demand to the extent
that the cost of performing such revisions cause the cost of Landlord Work to
exceed the Maximum Amount. Promptly upon completion of the revisions, Landlord
shall notify Tenant in writing of the increased cost, if any, which will be
chargeable to

 

1



--------------------------------------------------------------------------------

Tenant by reason of such change, addition or deletion. Tenant, within 3 Business
Days, shall notify Landlord in writing whether it desires to proceed with such
change, addition or deletion. In the absence of such written authorization,
Landlord shall have the option to continue work on the Premises disregarding the
requested change, addition or alteration, or Landlord may elect to discontinue
work on the Premises until it receives notice of Tenant’s decision, in which
event Tenant shall be responsible for any Tenant Delay in completion of the
Premises resulting therefrom. If such revisions result in a higher estimate of
the cost of construction and/or higher actual construction costs which exceed
the Maximum Amount, such increased estimate or costs shall be deemed Excess
Costs pursuant to Paragraph 4 hereof and Tenant shall pay such Excess Costs,
plus any applicable state sales or use tax thereon, upon demand.

 

6. Following approval of the Plans and the payment by Tenant of the required
portion of the Excess Costs, if any, Landlord shall cause the Landlord Work to
be constructed substantially in accordance with the approved Plans. Landlord
shall notify Tenant of substantial completion of the Landlord Work.

 

7. Any portion of the Maximum Amount which exceeds the cost of the Landlord Work
or is otherwise remaining after March 31, 2004 (“Unused Allowance”) shall accrue
to the sole benefit of Landlord, it being agreed that, except as expressly
provided herein, Tenant shall not be entitled to any credit, offset, abatement
or payment with respect thereto.

 

8. Notwithstanding anything to the contrary in this Work Letter, and provided
Tenant is not in default under the Lease, as amended hereby, beyond any
applicable notice and cure period, Tenant shall have the option to increase the
Maximum Amount up to the maximum sum of $210,468 (i.e., by an additional $5.00
per rentable square foot) (“Increased Maximum Amount”) by delivering written
notice of such option to Landlord no later than March 31, 2004, which notice
shall specify the Increased Maximum Amount. Each dollar per rentable square foot
(i.e., $17,539.00) by which the Increased Maximum Amount exceeds the original
Maximum Amount shall result in an increase in Base Rent equal to $0.0189 per
square foot per month. For example, if Tenant requests that the Maximum Amount
be increased by $100,000.00, then Tenant’s Base Rent shall be increased by
$.1077 per square foot per months as follows: $100,000/17,539 = 5.70; 5.70 x
.0189 = $.1077. If Tenant properly exercises its option hereunder, Landlord
shall prepare an amendment to the Lease reflecting the increases in Base Rent.

 

9. This Work Letter shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

2